UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7663


TEHGRAIN JONES,

                  Plaintiff – Appellant,

          v.

CITY OF PORTSMOUTH; HAMPTON ROADS REGIONAL JAIL,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00531-HEH)


Submitted:   June 15, 2011                  Decided:   June 30, 2011


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tehgrain Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tehgrain   Jones   appeals     the     district   court’s   order

dismissing this action pursuant to Fed. R. Civ. P. 41(b) for

failure to comply with a court order.               We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                Jones v. City of

Portsmouth, No. 3:10-cv-00531-HEH (E.D. Va. Nov. 17, 2010).              We

dispense   with   oral   argument       because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    2